Baker, J.,
dissenting.
I respectfully disagree with the finding of the majority. The majority acknowledges several cases which permit prior convictions to be shown for impeachment purposes, including Fields v. Commonwealth, 5 Va. App. 229, 361 S.E.2d 359 (1987). It distinguishes Fields from the case before us on the sole basis that Fields pled guilty while appellant pled not guilty. The majority asserts that because Rule 3A: 15(b) permits the trial court to set aside a jury conviction, “[t]he availability of these remedies detracts from the finality of the jury’s verdict and consequently the reliability of such verdict for impeachment purposes.”
In Peterson v. Commonwealth, 225 Va. 289, 302 S.E.2d 520, cert. denied, 464 U.S. 865 (1983), the defendant pled not guilty. A specific issue raised in that case was whether the evidence of prior convictions to which Peterson had pled not guilty was admissible to impeach him in a separate trial being held while the prior convictions were on appeal. The Court held that “the pendency of an appeal does not preclude the use of a conviction for impeachment purposes.” Id. at 297, 302 S.E.2d at 526. The power of the appellate court to set aside a jury conviction for error committed during trial, or for the insufficiency of evidence to sustain a conviction, is the same as that of the trial court.
The majority asserts that the availability of the remedies provided by Rule 3A: 15(b) “detracts from the finality of the jury’s verdict and consequently the reliability of such verdict for impeachment purposes.” I am of opinion that the same “detraction” exists while the case is pending on appeal.
For the reasons stated, I would affirm the judgment of the trial court.